Citation Nr: 1108038	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2006 rating decision of the VA Regional Office in Oakland, California that denied service connection for diabetes mellitus, type II.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides therein, including Agent Orange.

2.  The Veteran has a diagnosis of diabetes, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he served three tours of duty in Vietnam and now has type II diabetes for which service connection should be granted on the basis of presumed exposure to Agent Orange.


Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was promulgated in November 2000, and has imposed duties on VA to provide notice and assistance to claimants in order to help them substantiate their claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010).  However, the Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the Board's favorable decision and full grant of the benefit sought on appeal, further assistance is unnecessary to aid the appellant in substantiating the claim.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and diabetes mellitus, type II, becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, and B cell leukemias.  These diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2010).

In determining whether an appellant is entitled to service connection for a disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran's DD form 214 reflects that he served in the Army with a military occupational specialty of postal clerk.  The DD-214 indicates that his last duty assignment was USARV (United States Army Vietnam) and that he had USARPAC (United States Army Pacific) foreign service of two years, two months and 16 days.  He received citations that included the Vietnam Service and Republic of Vietnam Commendation Medals.

On examination in October 1966 for service entrance, urinalysis for sugar was negative.  The service treatment records contain no reference to diabetes.  On examination in June 1969 for separation from service, the urinalysis for sugar was negative.  The endocrine system was evaluated as normal.  

A claim of entitlement to service connection for diabetes mellitus, type II, was received in December 2005.

VA outpatient clinical records dated between 2003 and 2005 reflect that the appellant received treatment for a number of complaints and disorders, including diabetes.  An assessment of diabetes, type II, is shown in January 2005.  It was noted in January 2005 that he had been a diabetic on insulin since 1971.  An active problem list in June 2005 included diabetes, type II.

The Veteran was afforded a VA examination in March 2006.  The examiner stated that the claims folder had not been made available but that his electronic record had been reviewed.  A history of diabetes diagnosed in November 1971 was recorded.  It was reported that he had been on insulin since that time.  A physical examination was performed.  Following examination, a diagnosis of diabetes mellitus was rendered.  The examiner commented that "I am unable to state for certain whether he has type I or type II.  The fact that he has been on insulin since his 20s would favor a diagnosis of type I."  The examiner noted, however, that further testing was indicated to determine whether the appellant produced insulin.  

Some two weeks later, the examiner noted that laboratory findings showed a low C-peptide and an elevated anti-insulin antibody suggesting that the Veteran had type I diabetes mellitus.

Subsequently received were private clinical records dating from 1993 through 2006 indicating that the Veteran received continuing treatment for diabetes.  He was noted to be treated with insulin.  In August 1996, it was recorded that he had been treated for diabetes for 25 years.  Dr. J. S. Lin, M.D., F.A.C.C. wrote in December 2006 that the Veteran had been treated for type II diabetes for many years.  It was noted that the appellant related that someone had raised a question of his having type I diabetes.  The examiner stated that "According to our knowledge, the patient [was] being treated with oral hypoglycemic for many years until recently he was started on insulin.  The patient's diagnosis was type 2 diabetes."

The Veteran was afforded a VA examination in January 2008.  The examiner indicated that he had examined the appellant in March 2006.  It was noted that it was difficult to ascertain without testing as to whether he was a type I or II diabetic, but that the Veteran had certain criteria that appeared to lean towards type I diabetes mellitus, given a 30-year history such and currently requiring insulin.  It was reported that insulin antibodies and a C-peptide were used to further investigate; the results of which suggested that the Veteran was type I.  It was reported that Dr. Lin's 2006 letter indicating that the appellant was a type II diabetic treated with insulin had been reviewed.

The examiner stated that in rebuttal to Dr. Lin's note, he wanted to point out that the Veteran's laboratory studies showed a C-peptide of less than 0.5 mg/ml, and anti-insulin antibodies elevated at 38 microunits/ml.  The examiner related that there was much literature and traditional teaching that suggested that type I diabetes was an autoimmune process, and that C-peptide measurement was a useful academic way to prove whether or not a Veteran was type I or type II diabetic.  The examiner stated that the fact that the Veteran had anti-insulin antibodies that were elevated supported [a finding of type I diabetes].  The examiner added that "I do not agree with Dr. Linn's statement that the veteran is type 2 simply on the basis of requiring insulin, and therefore I feel there is no merit to his suggestion."

VA outpatient records dated in 2008 reflect continuing treatment for various complaints and disorders.  Assessments of diabetes mellitus, type II were recorded in January, February and March 2008.  

Private clinic records dated between 2006 and 2008 were received from Dr. Lin who noted in June 2008 that the Veteran had a long-standing history of type II diabetes that was poorly controlled due to noncompliance with diet.

Legal Analysis

At the outset, the Board finds that there is nothing in the Veteran's service treatment records that indicates that diabetes mellitus, regardless of type, was manifest during active duty or to a compensable degree within one year of separation from service.  Therefore, service connection may not be granted on a direct basis, nor may it be presumed to have been incurred in service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2010).

The Board observes that the Veteran's DD-214 clearly indicates service in Vietnam.  Therefore, he is presumed to have been exposed to Agent Orange or other herbicides therein.  If a Veteran has Diabetes, type II, and served in Vietnam, such disease may deemed to be associated with Agent Orange exposure and service connection granted.  Diabetes, type I, is not a disease for which the presumption applies.  

In this instance, the Veteran has diabetes mellitus.  Here, however, the Board is presented with a substantial conflict and a controversy in the evidence.  On the one hand, the appellant's private treating physician states that the appellant has type II diabetes for which he has received treatment for many years.  On the other hand, a VA examiner notes that the Veteran has been prescribed insulin since his 20s which favors a diagnosis of type I.  The VA examiner states that laboratory studies showing a C-peptide of less than 0.5 mg/ml, and elevated anti-insulin antibodies at 38 microunits/ml also suggest a type I disease process.  Additional evidence that tends to support the appellant's claim consists of VA outpatient records indicating continuing treatment for diabetes, type II. 

In this instance, there are competing opinions as to whether the Veteran has type I or type II diabetes.  However, it is the Board's responsibility to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002 & Supp. 2010) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

The Board observes that although the VA examiner appears to take strong exception to Dr. Lin's characterization of the Veteran's diabetes as type II, the record reflects that at no time does he state that the laboratory findings he uses in support of his position definitively indicate that the Veteran has type I diabetes.  Rather, he phrases his conclusions that such studies "suggest", or that certain criteria "appeared to lean" to a type I diagnosis.  This is inconclusive.  The Board finds that while the VA examiner's opinion has merit, it is not definitive, and there remains an element of doubt.  This significantly contrasts with the treating physician's unequivocal assessment that he has been treating the Veteran for type II diabetes for many years, as well as VA clinicians' assessments that he continues to be treated for diabetes mellitus, type II.  Clearly, one or more examiners are incorrect.  However, although the VA opinion is better reasoned, the conclusion reached by the examiner is equivocal.  As noted by the Court, the probative value of medical evidence is based on the medical expert's personal observation of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  Here, an opinion stated in terms of leans and suggests is not convincing.

The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, under the circumstances of this case, the Board finds that the evidence is at least in equipoise such that the benefit of the doubt may be resolved in favor of the Veteran.  A reasonable basis is established to conclude that service connection for type II diabetes mellitus based on the Veteran's exposure to Agent Orange in Vietnam is warranted. See 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


